            Case 3:17-cv-05806-RJB Document 457 Filed 05/18/21 Page 1 of 2




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
       STATE OF WASHINGTON,                       C17-5806RJB
 8
                           Plaintiff,
 9
                v.
10
       THE GEO GROUP, INC., a Florida
11     corporation,

12                         Defendant.

13                                                C17-5769RJB
       UGOCHUKWU GOODLUCK
14     NWAUZOR, on behalf of all those            AGENDA
       similarly situated, and FERNANDO
15     AGUIRRE-URBINA, individually,              SUPPLEMENTAL PRETRIAL
                                                  CONFERENCE
16                                 Plaintiffs,
                                                  MAY 21, 2021 8:23 a.m. Zoom
17              v.

18     THE GEO GROUP, INC., a Florida
       corporation,
19
                               Defendant
20

21
           1.    “Related” Case
22
           2.    Noting Date – State Case Motion at Docket Number 456
23
           3.    Witness lists for voir dire
24


     AGENDA – SUPPLEMENTAL PRETRIAL CONFERENCE
            Case 3:17-cv-05806-RJB Document 457 Filed 05/18/21 Page 2 of 2




 1        4.     Trial time limits

 2        5.     Voir Dire

 3               a.     Procedure

 4               b.     Counsel time limits per “flight” of jurors

 5               c.     Challenges for cause by flight

 6               d.     Oral peremptory challenges

 7               e.     Stop when 15 jurors are qualified

 8        6.     Should witnesses be apart from counsel while testifying?

 9        7.     Witness access to exhibits

10        8.     Spectator feed

11        9.     Access to juror information sheets

12        10.    Technology questions

13        11.    Any other issues

14        Dated this 18th day of May, 2021.

15

16                                      A
                                        ROBERT J. BRYAN
17
                                        United States District Judge
18

19

20

21

22

23

24


     AGENDA – SUPPLEMENTAL PRETRIAL CONFERENCE
